 In the Matter of LINK-BELTCOMPANY, EMPLOYERandPATTERNMAKERS.LEAGUEOF NORTH AMERICA, CHICAGO ASSOCIATION, A. F.OF L., PETITIONERCase No. 13-R-4317.-Decided February 11, 1948Seyfarth, Shaw & Fairweather, by Mr. Charles D. Preston,ofChicago, Ill., andMessrs. Joseph C. Spenceand E. J.Berol,of Chi-cago, Ill., for the Employer.Mr. George Q. Lynch,ofWashington, D. C., andMessrs. JosephZyrkowskiandG. Hallstrom,of Chicago, Ill., for the Petitioner.Meyers, MeyerscCRothstein,byMr. Irving Meyers,of Chicago, Ill.,andMr. Grady Bishop,of Chicago, Ill., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on May 13, 1947, before Gustaf B. Erickson, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.At the hearing, the Employerand the Intervenor moved to dismiss the petition on the ground thatthe unit sought is inappropriate.For the reasons set forth in SectionIV, herein, the motion is hereby denied.The Employer's request fororal argument is denied inasmuch as the record and briefs, in ouropinion, adequately present the issues and the positions of the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERLink-Belt Company, an Illinois corporation, is engaged in the manu-facture of cranes, shovels, drag lines, mining conveyors, dumps,washers, dryers, and other miscellaneous steel equipment at severalplants located throughout the United States.The only plant involvedin this proceeding is located at 39th Street, in Chicago, Illinois.Ap-76 N. L. R. B., No. 16.124 LINK-BELT COMPANY125proximately 90 percent of all raw materials used at the 39th Streetplant is shipped to the plant from points outside the State of Illinois.About 80 percent of the finished products manufactured at the 39thStreet plant is shipped from the.plant to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent Employees of theEmployer.International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, Local 281, herein called theIntervenor, is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent. employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of wood and metal pattern makers andtheir apprentices employed by the Employer at its 39th Street plant.The Intervenor and the Employer contend that only a comprehensiveproduction and maintenance unit is appropriate because of the longbargaining history on this basis.'The pattern makers herein constitute a highly skilled, well recog-nized craft group.'In addition, the record reveals that in the Chicagoarea craft units of pattern makers are customary in machine manufac-turing and other similar industries.Under these circumstances, webelieve that the pattern makers involved in this proceeding also may,1 In 1943, following a Board election based upon a consent election agreement, the In-tervenor was certified as the bargaining representative of all production and maintenanceworkers of the Employer,including pattern makers.The Intervenor has bargained forthis inclusive unit since 1943.2SeeMatter of General Electric Company(Lynn River Works and Everett Plant),58N. L It. B57; Matter of John Deere Dubuque Tractor Company,72 N. L. R. B. 656;Matter of Combustion Engineering Company, Inc, 74 N. LR B. 556,Matter of Kelsey-Hayes Wheel Company,74 N. L.R. B. 603. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDif they so desire, constitute a separate unit, notwithstanding theBoard's previous certification of the Intervenor for a more inclusiveunit .3However, the Board will not make any unit determination untilit has first ascertained the desires of the employees involved.We shalldirect that an election be held among all wood and metal patternmakers and their apprentices employed by the Employer at its 39thStreet plant, excluding supervisors as defined in the amended Act.If, in this election, the employees select the Petitioner, they will betaken to have indicated their desire to constitute a separate bargainingunit.We shall not place the Intervenor's name on the ballot, inas-much as the local has not complied with Section 9 (f) and (h) ofthe Act, as amended.4DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Link-Belt Company, Chicago,Illinois, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Thirteenth Region, and subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations-Series 5,among the employees in the voting group described in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by Pattern Makers' League of NorthAmerica, Chicago Association, A. F. of L., for the purposes of col-lective bargaining.MEMBER HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.8Section 9 (b) (2) of the amended, Act provides that the Board shall not "decide thatany craft unit is inappropriate . . . on the ground that a different unit has been establishedby a prior Board determination, unless a majority of the employees in the proposed craftunit vote against separate representation " SeeMatter of Westinghouse Electric Corpora-tion,75 N L. R. B 638,Matter of Westinghouse Electric Corporation, 75N. L. R. B. 978.4 SeeMatter of Sigmund Cohn &Co., 75 N. L R. B 177.